DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-13 recite several limitations with insufficient antecedent basis such as "the HVAC outlet structure” in claim 9.  
Claims 9-13 appear to erroneously depend on claim 1 instead of claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizawa, US 8,985,674.
Regarding claim 1, Tanizawa discloses a method of manufacturing a motor vehicle door lining upper base, the method comprising: injection molding an upper base substrate (50); attaching at least one top cosmetic layer (60) to the upper base substrate; injection molding a first support structure (40), the first support structure including a plurality of snap tab retention structures (44, 45), and an attachment flange (23) with a plurality of attachment engagement holes (23A, 23B); attaching the first support structure to the upper base substrate to form a subassembly; injection molding a second support structure (30), the second support structure including at least one snap tab retention structure (36); and attaching the second support structure to the subassembly to form the door lining upper base (Fig. 2-5).
Regarding claim 3, Tanizawa discloses the upper base substrate (50) has a shape configured such that an angle between a top portion and a side portion changes along a length of the upper base substrate (Fig. 1, 2).
Regarding claim 14, Tanizawa discloses motor vehicle door lining upper base, comprising: an upper base substrate (30), the upper base substrate including a plurality of screw bosses (22A, 22B) and a plurality of fusing structures (32); a first support structure (40), the first support structure including a plurality of receiving members (44) configured to align with the plurality of fusing structures on the upper base substrate, a plurality of snap tab retention structures (45), and an attachment flange (23) with a plurality of attachment engagement holes (26); and a second support structure (50), the second 
Regarding claim 16, Tanizawa discloses the door lining upper base has a shape configured such that an angle between a top portion and a side portion changes along a length of the door lining upper base (Fig. 1).
Regarding claim 17, Tanizawa discloses the first support structure (40) includes a plurality of screw boss through holes (23A, 23B), configured such that at least some of the plurality of screw bosses (22A, 22B) on the upper base substrate extend through the screw boss through holes; the second support structure includes a plurality of screw holes; the second support structure is attached to the upper base substrate by a plurality of screws (Fig. 3-4).

Allowable Subject Matter
Claim 2, 4, 5, 6, 15, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are allowed.
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612